Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I, claims 1-10, in the reply filed on 11/20/2020 is acknowledged. The traversal is on the ground(s) that PTO has not carried forward its burden of proof to establish that searching and examining the noted set of claims would be an undue burden. This is not found persuasive because searching for group II and III would be an undue burden since they do not relate to a single general concept under PCT Rule 13.1, as mentioned in the Restriction Requirement.
The requirement is still deemed proper and is therefore made FINAL. Claims 11-10 are withdrawn from consideration. An action on merits including claims 1-10 is as follows.

Figures 1A-1G should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing 

The drawings are objected to because the drawings do not show reference numbers 212, 214 and 216 (as mentioned in the specification). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 is objected to because of the following informalities: claim 1 deals with a cavity which is enclosed, whereas claim 6 deals with inlet and outlet passing through the cavity. An “enclosed cavity” and something “passing through the cavity” are two different limitations. Therefore, claim 6 does not further narrow the scope of base claim 1. Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Mangat et al (USPgPub 2008/0061027, of record).
As to claim 1-4 and 6-9, Mangat et al disclose applicant’s claimed thin-film electrochemical device (Figs. 1-21) including:
a monolithic substrate (12) including a cavity (34) enclosed by bottom and side surfaces of the substrate;
	an ion (proton) permeable (multi-layered) thin-film electrode (46) including first and second electrical connections arranged on a top surface of the substrate and enclosing the cavity; and 

As to claim 10, applicant is claiming the electrochemical device as a solid oxide fuel cell, a metal-air electrochemical cell, an electrolyzer, or a photocatalytic cell.
The limitation of the solid oxide fuel cell, the metal-air electrochemical cell, the electrolyzer, or the photocatalytic cell is not been given patentable weight because it is considered an intended used recitation. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.

Claims 1-3 and 5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Laurent (USPgPub 2006/0134504, of record).
As to claim 1-3 and 7-9, Laurent discloses applicant’s claimed thin-film electrochemical device including:
a monolithic substrate (2) including a cavity (10) enclosed by bottom and side surfaces of the substrate;
	an ion (proton) permeable (multi-layered) thin-film electrode (4) including first and second electrical connections arranged on a top surface of the substrate and enclosing the cavity; and 

	As to claim 5, the substrate further includes supporting portions (11).
As to claim 10, applicant is claiming the electrochemical device as a solid oxide fuel cell, a metal-air electrochemical cell, an electrolyzer, or a photocatalytic cell.
The limitation of the solid oxide fuel cell, the metal-air electrochemical cell, the electrolyzer, or the photocatalytic cell is not been given patentable weight because it is considered an intended used recitation. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 8AM-3PM, 7PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/ASHOK PATEL/Primary Examiner, Art Unit 2879